Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The claim to priority filled on 03/23/2020 acknowledged in the instant application.
Response to Amendment
Applicant’s amendments to the claims filed on 11/08/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-15 has /have been amended.  Accordingly, claims 1-15 are pending in the application.  An action on the merits for claims 1-15 are as follow.   
The previous Claim Objections, Objection to the specification,  Objection to the drawing and 112 (b) Claim Rejections, are withdrawn in accordance with applicant's amendment to the claims, the drawing and the specification with no new matter added.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piras et al. (US 2018/0146817 A1).
Regarding Independent Claim 1, Piras et al. disclose a beverage machine (a modular machine 10, [0061], Fig 1) comprising:
an external housing (external housing of modular machine 10, [0061], Figs 1-4); and 
a plurality of movable beverage preparation modules (modules 12 and refrigeration unit module; the refrigeration unit module and the corresponding cappuccino maker ca be combined in line with the modules 12,, [0061, 0152, 0154], Fig 1), each movable beverage preparation module configured to process a beverage (a beverage delivery unit, [0032]) and/or a beverage ingredient to be dispensed via at least one beverage dispensing outlet to a user-cup or a user-mug (see Fig 1);
the external housing having a front opening and forming a cavity configured for housing the modules (a single frame 14, [0064], Figs 1-2), each movable beverage preparation module being insertable as a unit into an operative position into the cavity and removable out of the cavity via the front opening (the refrigeration unit module and the corresponding cappuccino maker ca be combined in line with the modules 12, [0154]; see Figs 1-2); 
independently of another movable beverage preparation module of the plurality of movable beverage preparation modules present inside the cavity and in an operative position (each module 12 ... is independent hydraulically, electrically and mechanically from the other modules 12, [0106]); and
at least one of the plurality of movable beverage preparation modules comprising a module cavity configured to contain a liquid to be dispensed (refrigeration unit module to preserve milk, [0152]) and further comprises a front door configured for accessing the module cavity (Clearly, one of ordinary skill in the art can understand that the system needs a module cavity to contain the preserve milk, and the module cavity will need to comprises a front door for the purpose of fill in and keep the milk during operation).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art with Piras et al.’s teaching of claim 1 because Piras et al. teach, in Para. [0028 and 0039], of providing a modular machine for preparing beverages from capsules, and each module is electrically, hydraulically and mechanically independent with respect to each of the other modules; therefore, even if there is a malfunction or removal of one of the modules, the working of the other modules is not impeded for operational flexibility during process.
Regarding Claims 2-15, Piras et al. further disclose: Claim 2, wherein the external housing has: an external rear face opposite the front opening ([0049-0050], see details in Figs 1-2); and/or an external top face facing an external bottom face extending over a height of the cavity spacing the top face.
Claim 3, wherein the rear face  supports or is adjacent to a plurality of cavity connectors (see Fig 2), each movable beverage preparation module of the plurality of movable beverage preparation modules having a module connector that is connected to a corresponding cavity connector of the plurality of cavity connectors when the respective movable beverage preparation module is located thereagainst in the operative position (upper wall 64 can be provided with through apertures 65… in correspondence with the capsule discharge tank 28 of a module 12, [0121]) and that is disconnected from the corresponding cavity connector when the respective movable beverage preparation module is removed from the cavity (frame 14… to defined housing seatings 97 in which each of the modules 12… is inserted, [0128], Figs 1-3). 
Claim 4, wherein at least one connector of the plurality of cavity connectors has a connection interface device (module connector of module 12 with a connection interface device, Fig 3) that is resiliently mounted to a connection base device (cavity connector of upper wall 64 with a connection base device, Fig 3) to enable a positioning adjustment when the respective module connector is connected (see Figs 1-3).
Claim 5, wherein at least one module connector of the plurality of movable beverage preparation modules and a corresponding cavity connector of the plurality of cavity connectors have at least one of: 
a guide arrangement configured to promote a proper relative positioning of the at least one module connector and the corresponding cavity connector when approaching each other when the corresponding movable beverage preparation module approaches the operative position (the upper wall 64 can be provided with through apertures 65, which are each disposed during use in correspondence with the capsule discharge tank 28 of a module 12 for the automatic preparation of beverages from capsules, [0121]); and 
a sensing arrangement to sense the proper relative positioning of the at least one module connector and the corresponding cavity connector.
Claim 6, which has an external machine front face (see Fig 1) and wherein each movable beverage preparation module of the plurality of movable beverage preparation modules in the operative position has an external module front face (each movable module 12 in its operative position has an external module front face, Fig 1) that forms a section of the external machine front face and that extends across or over the front opening (see details in Fig 1).
Claim 7, wherein each external module front face extends over at least 75% of the overall width or height of the external housing (see details in Fig 1).
Claim 8, wherein each external module front face extends flush with an adjacent external face to form together part or all of the external machine front face when the respective movable beverage preparation module of the plurality of movable beverage preparation modules is in the operative position (see details in Figs 1-2).
Claim 9, wherein at least one movable beverage preparation module of the plurality of movable beverage preparation modules in the operative position is releasably secured against an element configured to position the at least one movable beverage preparation module in the operative position, fixed to or integral with the external housing by a securing device (an electric connector 55, configured to connect on one side with an inlet electric connector 44 of a module 12, [0102], Fig 2).
Claim 10, wherein at least one movable beverage preparation module of the plurality of movable beverage preparation modules has an arrangement for facilitating a movement into and/or out of the cavity, the arrangement comprising at least one of: a grip or a handle seizable from outside the external housing when the at least one movable beverage preparation module is in the operative position (any portion seizable from outside the housing when the movable beverage preparation module 12 is in its operative position, Fig 1); and a guide arrangement cooperating with a counter-arrangement fixed to or integral with the external housing.
Claim 11, which further comprising a cup support (see a cup support in Fig 1).
Claim 12, wherein at least one movable beverage preparation module of the plurality of movable beverage preparation modules comprises a cup holder configured for holding the user-cup or the user-mug under the at least one beverage dispensing outlet (see Fig 1).
Claim 13, wherein at least one movable beverage preparation module of the plurality of movable beverage preparation modules is a flavoured beverage dispenser configured to combine a flavouring ingredient (for preparing beverages from capsules or cartridges, [0001]) and a liquid carrier (a container containing water 31, [0079]) for dispensing a resulting beverage via the at least one beverage dispensing outlet or via a further beverage dispensing outlet (see Fig 1).
Claim 14, wherein at least one movable beverage preparation module of the plurality of movable beverage preparation modules is a dispenser of a milk-based beverage (applied to… milk, either to be integrated with each other, [0002]).
Claim 15, further comprising a removable or non-removable liquid reservoir module having a liquid reservoir cavity for containing a further liquid, to be dispensed (a water/steam unit 32, [0084].
	Response to Arguments
Applicant’s arguments filed 11/08/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Piras fails to disclose each and every element of amended independent Claim 1. Specifically, Piras fails to disclose or suggest at least one of the plurality of movable beverage preparation modules comprises a module cavity configured to contain a liquid to be dispensed and further comprises a front door configured for accessing the module cavity, as required under Claim 1. In this regard, Piras discloses a modular machine 10 that comprises a plurality of modules 12 for the automatic preparation of beverages from capsules and a unit to supply electric and hydraulic services 16 which can be connected to and serve each module 12.5 In one embodiment, the unit to supply electric and hydraulic services 16 includes a water/steam unit 32 configured to supply hot water and steam at temperatures near boiling. Piras therefore fails to teach or suggest at least one of the plurality of movable beverage preparation modules comprising a module cavity configured to contain a liquid to be dispensed and further comprises a front door configured for accessing the module cavity, as required under the pending claims. Instead, Piras discloses a water/steam unit 32 that is not modular and is therefore distinct from the plurality of modules 12. Further, Piras fails to disclose or even suggest any module 12 including a door”.
The examiner’s response: The currently cited prior art Piras et al. (US 2018/0146817 A1) teach exactly a beverage machine as claimed, fully discloses all the recited limitations of amend Claims 1-15 as set forth in this office action shown above. Therefore, the examiner maintains the rejection.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761